Finch, P. J. (dissenting).
This is one of the cases which grew out of an investigation into the Magistrates’ Courts. The defendant was *423indicted for perjury and has been found guilty by a jury after a trial lasting six days. Certain of the testimony on behalf of the defendant was upon its face perjurious, as, for instance, denial of any knowledge of Acuna. This fact did not help the case of the defendant with the jury. In so far as the court may have indicated a personal opinion regarding certain of the testimony, the court was careful to instruct the jury that they should disregard any opinion of his which the jury might have inferred. In People v. Leach (146 N. Y. 392, 396) it was said: “ That he [the court] should have commented upon the evidence, and, perhaps in some expressions, have indicated the bent of his own mind, is not a subject for adverse criticism so long as he did not invade the province of the jury and withdraw from them the consideration of any facts, or lead them to suppose that their determination was not wholly with them.”
The charge of the court was clear, and fair to the defendant. No objection or exception was taken. In this connection, it is worthy of note that defendant’s attorney, in answer to the inquiry of the court at the close of the charge, “ Have you any exceptions or requests? ” said: “ Well, I can’t say that I have any specific exceptions to the charge. I think your Honor has characterized testimony of witnesses, particularly with reference to Cohen, calling him a ‘ distinguished attorney,’ with sarcasm, and things of that kind, but there is nothing that I can point specifically to.” That counsel for the defendant could call to mind nothing to complain of specifically except the application of the word “ distinguished ” to an attorney, is a fact that speaks for itself. I do not believe the case at bar is one in which the interests of justice require this court to reverse the judgment appealed from upon the grounds urged, in the absence of objection and exception. The case presented a square issue of fact and I believe the jury found in accordance with the great weight of the evidence. None of the alleged errors complained of in the majority opinion were excepted to.
The judgment should be affirmed.
Judgment reversed and a new trial ordered.